    Case 2:19-cv-13184-ILRL-DMD Document 82 Filed 10/02/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

ETDO PRODUCTIONS LLC                                       CIVIL ACTION

VERSUS                                                     NO. 19-13184

ALFREDO CRUZ, ET AL                                        SECTION "B"(3)

                                      ORDER

     IT   IS     ORDERED    that   the   telephonic   pretrial   conference

scheduled for Thursday, October 1, 2020 at 2:00 p.m. is CONTINUED

to Tuesday, October 13, 2020 at 9:30 a.m. Counsel shall call via

telephone at (888) 684-8852, access code 8374480#.

     IT IS FURTHER ORDERED that the parties resubmit a joint

proposed pre-trial order no later than Tuesday, October 6, 2020.

     The foregoing actions result from the parties’ failure to

comply    with    the      standing   pretrial   instructions    requiring

submission of one pretrial order that incorporates all parties

positions.       That matter will be discussed further during the

rescheduled pretrial conference.

     New Orleans, Louisiana this 1st day of October 2020



                                      ___________________________________
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                         1
